UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 6604 Dreyfus BASIC Money Market Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 2/28 Date of reporting period: 2/28/13 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 21 Report of Independent Registered Public Accounting Firm 22 Important Tax Information 23 Board Members Information 25 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus BASIC Money Market Fund, Inc. The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus BASIC Money Market Fund, Inc., covering the 12-month period from March 1, 2012, through February 28, 2013. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Despite heightened turbulence during the spring of 2012, most financial markets advanced over the reporting period as investors responded to encouraging macroeconomic developments. Most notably, a number of negative economic scenarios were avoided: China averted a hard landing, the European financial crisis did not deteriorate into a breakup of the euro, and the threat of U.S. fiscal tightening was reduced when last-minute legislation mitigated scheduled tax increases. However, as has been the case since December 2008, short-term interest rates and money market yields remained near historical lows in the United States. The muted pace of economic growth compared to historical norms has helped to prevent new imbalances from developing, even as monetary policymakers throughout the world maintain aggressively accommodative postures.Therefore, in our analysis, the economic expansion is likely to continue over the foreseeable future. As always, we encourage you to discuss our observations with your financial adviser, who can help you respond to the challenges and opportunities the financial markets provide. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation March 15, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of March 1, 2012, through February 28, 2013, as provided by Bernard W. Kiernan, Jr., Portfolio Manager Fund and Market Performance Overview For the 12-month period ended February 28, 2013, Dreyfus BASIC Money Market Fund produced an annualized yield of 0.00%. Taking into account the effects of compounding, the fund produced an annualized effective yield of 0.00%. 1 Yields of money market instruments remained near zero percent throughout the reporting period as the Federal Reserve Board (the “Fed”) left short-term interest rates unchanged. The Fund’s Investment Approach The fund seeks as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity.To pursue this goal, the fund invests in a diversified portfolio of high-quality, short-term debt securities, including U.S. government securities, bank obligations, U.S. dollar-denominated foreign and domestic commercial paper, repurchase agreements, asset-backed securities and U.S. dollar-denominated obligations issued or guaranteed by foreign governments. Normally, the fund invests at least 25% of its total assets in foreign bank obligations. When managing the fund, we closely monitor the outlook for economic growth and inflation, follow overseas developments and consider the posture of the Fed in our decisions as to how to structure the fund. Based upon our economic outlook, we actively manage the fund’s average maturity in looking for opportunities that may present themselves in light of possible changes in interest rates. U.S. Economic Recovery Gained Momentum In the weeks just prior to the reporting period, the U.S. economy appeared to strengthen when the labor market gained 233,000 jobs and the unemployment rate declined to 8.3%. Despite a decrease to 120,000 new jobs in March, the unemployment rate inched lower to 8.2%.The expansion continued to moderate in April.The unemployment rate fell to 8.1%, but only 77,000 jobs were added. May brought another month of subpar job creation and an uptick in the unemployment rate to The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) 8.2%.The manufacturing sector contracted in June for the first time in three years, but U.S. housing prices climbed. For the second quarter of 2012, the U.S. economy grew at a disappointing 1.3% annualized rate. In response, the Fed extended one of its stimulative programs, Operation Twist, through year-end. The economy added 181,000 jobs in July, but the unemployment rate rose to 8.3% as more people entered the workforce. August saw improved conditions in U.S. housing markets, an 8.1% unemployment rate, and higher personal income and expenditures.The recovery seemed to gain traction in September with a sharp drop in the unemployment rate to 7.8%.The manufacturing sector rebounded, and home sales prices reached five-year highs. The U.S. economy grew at a respectable 3.1% annualized rate during the third quarter. However, due to concerns that the recovery was not robust enough to support sustained employment growth, the Fed announced a third round of quantitative easing involving the purchase of $40 billion of mortgage-backed securities per month over an indefinite period. The Fed also extended its commitment to maintaining historically low short-term interest rates through mid-2015. The unemployment rate ticked higher in October to 7.9% as more workers joined the labor force. Manufacturing activity increased, and home prices posted modest gains. In November, 146,000 new jobs were added. Pending home sales reached their highest level in more than five years, but manufacturing activity contracted slightly. December saw the addition of 164,000 jobs and a mild rebound in manufacturing activity. Meanwhile, retailers reported relatively sluggish sales during the 2012 holiday season. Many analysts were surprised when the U.S. Department of Commerce estimated that U.S. GDP grew at only a 0.1% annualized rate during the fourth quarter, which was attributed mainly to reductions in federal spending. Other indicators proved more encouraging, including gains in personal consumption, durable goods purchases, and housing market activity. Data released in January 2013 also portrayed a sluggish recovery, as the economy added 157,000 jobs, and the unemployment rate climbed to 7.9%. However, the uptick was reversed in February, when the unemployment rate fell to 7.7%, its lowest level since December 2008, as 236,000 new jobs were created. Manufacturing activity increased in February, and retail sales also posted significant gains. 4 Focusing on Quality and Liquidity Money market yields remained near zero percent throughout the reporting period, and yield differences along the market’s maturity spectrum stayed relatively narrow. Therefore, we maintained the fund’s weighted average maturity in a position that was roughly in line with market averages, and we continued to focus on well-established issuers that historically have demonstrated good liquidity characteristics, including banks in Australia, Canada and Japan, but relatively few in Europe. The Fed has continued to maintain an aggressively accommodative monetary policy amid low inflation and moderate economic growth.Therefore, as we have for some time, we intend to keep the fund’s focus on quality and liquidity. March 15, 2013 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency.Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term corporate, asset-backed securities holdings and municipal securities holdings (as applicable), while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by the investment adviser), involve credit and liquidity risks and risk of principal loss. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate.Yields provided reflect the absorption of certain fund expenses by the investment adviser pursuant to an undertaking, which is voluntary and temporary, not contractual, and can be terminated at any time without notice. Had these expenses not been absorbed, fund yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus BASIC Money Market Fund, Inc. from September 1, 2012 to February 28, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended February 28, 2013 Expenses paid per $1,000 † $ 1.04 Ending value (after expenses) $ 1,000.00 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended February 28, 2013 Expenses paid per $1,000 † $ 1.05 Ending value (after expenses) $ 1,023.75 † Expenses are equal to the fund’s annualized expense ratio of .21%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS February 28, 2013 Principal Negotiable Bank Certificates of Deposit—24.7% Amount ($) Value ($) Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.24%, 4/8/13 10,000,000 10,000,000 Credit Suisse New York (Yankee) 0.32%, 4/8/13 15,000,000 15,000,000 Mizuho Corporate Bank (Yankee) 0.25%, 4/16/13 10,000,000 10,000,000 Nordea Bank Finland (Yankee) 0.27%, 9/6/13 10,000,000 10,000,000 Norinchukin Bank (Yankee) 0.27%, 4/18/13 10,000,000 10,000,000 Sumitomo Mitsui Banking Corp. (Yankee) 0.23%, 4/29/13 10,000,000 a 10,000,000 Sumitomo Mitsui Trust Bank (Yankee) 0.24%, 5/28/13 10,000,000 a 10,000,000 Total Negotiable Bank Certificates of Deposit (cost $75,000,000) Commercial Paper—16.5% Bank of Nova Scotia 0.08%, 3/1/13 10,000,000 10,000,000 Barclays U.S. Funding 0.24%, 5/20/13 10,000,000 9,994,667 Deutsche Bank Financial LLC 0.25%, 5/16/13 10,000,000 9,994,722 UBS Finance (Delaware) Inc. 0.22%, 5/7/13 10,000,000 9,995,905 Westpac Banking Corp. 0.35%, 3/1/13 10,000,000 a,b 10,000,000 Total Commercial Paper (cost $49,985,294) Asset-Backed Commercial Paper—7.3% FCAR Owner Trust, Ser. II 0.23%, 4/8/13 12,000,000 11,997,087 Regency Markets No. 1 LLC 0.18%, 3/20/13 10,000,000 a 9,999,050 Total Asset-Backed Commercial Paper (cost $21,996,137) The Fund 7 STATEMENT OF INVESTMENTS (continued) Principal Time Deposits—3.3% Amount ($) Value ($) Australia and New Zealand Banking Group Ltd. (Grand Cayman) 0.14%, 3/1/13 (cost $10,000,000) 10,000,000 U.S. Treasury Notes—3.3% 0.15%, 12/16/13 (cost $10,046,485) 10,000,000 Repurchase Agreements—44.8% ABN AMRO Bank N.V. 0.14%, dated 2/28/13, due 3/1/13 in the amount of $30,000,117 (fully collateralized by $30,488,100 U.S. Treasury Notes, 0.38%, due 4/15/15, value $30,600,025) 30,000,000 30,000,000 Barclays Capital, Inc. 0.15%, dated 2/28/13, due 3/1/13 in the amount of $6,000,025 (fully collateralized by $6,000,000 U.S. Treasury Strips, due 5/15/13-2/15/43, value $6,120,000) 6,000,000 6,000,000 Deutsche Bank Securities Inc. 0.19%, dated 2/28/13, due 3/1/13 in the amount of $50,000,264 (fully collateralized by $3,204,000 Federal Farm Credit Bank, 1.63%-5.16%, due 4/7/14-3/14/22, value $4,012,036, $26,533,079 Federal Home Loan Mortgage Corp., 0%-5.63%, due 3/5/13-3/15/28, value $25,050,331, $19,237,000 Federal National Mortgage Association, 0.25%-2.75%, due 2/5/14-8/7/28, value $18,812,743, $1,039,000 Resolution Funding Corp., 0%, due 4/15/13-1/15/18, value $1,023,431 and $1,820,000 Tennessee Valley Authority, 4.63%-6%, due 3/15/13-9/15/60, value $2,102,177) 50,000,000 50,000,000 8 Principal Repurchase Agreements (continued) Amount ($) Value ($) RBC Capital Markets 0.15%, dated 2/28/13, due 3/1/13 in the amount of $50,000,208 (fully collateralized by $51,079,800 U.S. Treasury Notes, 0.75%, due 2/28/18, value $51,000,013) 50,000,000 50,000,000 Total Repurchase Agreements (cost $136,000,000) Total Investments (cost $303,027,916) % Cash and Receivables (Net) .1 % Net Assets % a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At February 28, 2013, these securities amounted to $39,999,050 or 13.2% of net assets. b Variable rate security—interest rate subject to periodic change. Portfolio Summary (Unaudited) † Value (%) Value (%) Repurchase Agreements 44.8 Asset-Backed/Multi-Seller Programs 3.3 Banking 44.5 U.S. Government 3.3 Asset-Backed/Single Seller 4.0 † Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES February 28, 2013 Cost Value Assets ($): Investments in securities—See Statement of Investments (including Repurchase Agreements of $136,000,000)—Note 1(b) 303,027,916 303,027,916 Cash 428,712 Interest receivable 50,976 Prepaid expenses 11,583 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(b) 74,821 Payable for shares of Common Stock redeemed 25,536 Accrued expenses 63,533 Net Assets ($) Composition of Net Assets ($): Paid-in capital 303,430,802 Accumulated net realized gain (loss) on investments (75,505 ) Net Assets ($) Shares Outstanding (3 billion shares of $.001 par value Common Stock authorized) 303,430,802 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Year Ended February 28, 2013 Investment Income ($): Interest Income Expenses: Management fee—Note 2(a) 1,736,871 Shareholder servicing costs—Note 2(b) 399,878 Professional fees 79,578 Custodian fees—Note 2(b) 57,206 Registration fees 28,509 Directors’ fees and expenses—Note 2(c) 17,228 Prospectus and shareholders’ reports 10,457 Miscellaneous 20,776 Total Expenses Less—reduction in expenses due to undertaking—Note 2(a) (1,574,544 ) Less—reduction in fees due to earnings credits—Note 2(b) (1,555 ) Net Expenses Investment Income—Net, representing net increase in net assets resulting from operations 21 See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS Year Ended February 28/29, 2013 2012 Operations ($): Investment income—net 21 45 Net realized gain (loss) on investments — 14,069 Net Increase (Decrease) in Net Assets Resulting from Operations 21 Dividends to Shareholders from ($): Investment income—net ) ) Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold 82,615,681 94,171,941 Dividends reinvested 21 45 Cost of shares redeemed (174,347,951 ) (340,065,367 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 395,087,546 640,966,858 End of Period See notes to financial statements. 12 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended February 28/29, 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net .000 a .000 a .000 a .001 .022 Distributions: Dividends from investment income—net (.000 ) a (.000 ) a (.000 ) a (.001 ) (.022 ) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) .00 b .00 b .00 b .13 c 2.26 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .68 .67 .63 .66 .62 Ratio of net expenses to average net assets .22 .22 .32 .41 .46 Ratio of net investment income to average net assets .00 b .00 b .00 b .14 2.27 Net Assets, end of period ($ x 1,000) 303,355 395,088 640,967 870,134 1,157,403 a Amount represents less than $.001 per share. b Amount represents less than .01%. c If payment pursuant to a Capital Support Agreement was not made, total return would have been (3.87%). See notes to financial statements. The Fund 13 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus BASIC Money Market Fund, Inc. (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a diversified open-end management investment company. The fund’s investment objective is to seek as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold to the public without a sales charge. It is the fund’s policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so.There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. 14 (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund’s Board of Directors (the “Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The Fund 15 NOTES TO FINANCIAL STATEMENTS (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of February 28, 2013 in valuing the fund’s investments: Short-Term Valuation Inputs Investments ($) † Level 1—Unadjusted Quoted Prices — Level 2—Other Significant Observable Inputs 303,027,916 Level 3—Significant Unobservable Inputs — Total † See Statement of Investments for additional detailed categorizations. At February 28, 2013, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and is recognized on the accrual basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Cost of investments represents amortized cost. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the seller’s agreement to repurchase and the fund’s agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business 16 day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. The fund may also jointly enter into one or more repurchase agreements with other Dreyfus managed funds in accordance with an exemptive order granted by the SEC pursuant to section 17(d) and Rule 17d-1 under the Act. Any joint repurchase agreements must be collateralized fully by U.S. Government securities. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended February 28, 2013, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each tax year in the four-year period ended February 28, 2013 remains subject to examination by the Internal Revenue Service and state taxing authorities. At February 28, 2013, the components of accumulated earnings on a tax basis were substantially the same as for financial reporting purposes. The Fund 17 NOTES TO FINANCIAL STATEMENTS (continued) Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to February 28, 2013. If not applied, $75,505 of the carryover expires in fiscal year 2018. The tax character of distributions paid to shareholders during the fiscal periods ended February 28, 2013 and February 29, 2012 were all ordinary income. At February 28, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 2—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (the “Agreement”) with the Manager, the management fee is computed at the annual rate of .50% of the value of the fund’s average daily net assets and is payable monthly. The Manager has undertaken, from September 1, 2012 through July 1, 2013, if the fund’s aggregate expenses (exclusive of taxes, brokerage fees and extraordinary expenses) exceed an annual rate of .45% of the value of the fund’s average daily net assets, the fund may deduct from the payment to be made to the Manager under the Agreement, or the Manager will bear, such excess expense. The Manager may terminate this undertaking agreement upon at least 90 days’ prior notice to shareholders, but has committed not to do so 18 until at least July 1, 2013.The reduction in expenses, pursuant to the undertaking, amounted to $786,696 during the period ended February 28, 2013. The Manager has also undertaken to waive receipt of the management fee and/or reimburse operating expenses in order to facilitate a daily yield at or above a certain level which may change from time to time. This undertaking is voluntary and not contractual, and may be terminated at any time. The reduction in expenses, pursuant to the undertaking, amounted to $787,848 during the period ended February 28, 2013. (b) Under the Shareholder Services Plan, the fund reimburses the Distributor an amount not to exceed an annual rate of .25% of the value of the fund’s average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended February 28, 2013, the fund was charged $285,067 pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and, since May 29, 2012, cash management services related to fund subscriptions and redemptions. During the period ended February 28, 2013, the fund was charged $94,033 for transfer agency services and $2,549 for cash management services. Cash management fees were partially offset by earnings credits of $353.These fees are included in Shareholder servicing costs in the Statement of Operations. The Fund 19 NOTES TO FINANCIAL STATEMENTS (continued) The fund compensates The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a custody agreement for providing custodial services for the fund. During the period ended February 28, 2013, the fund was charged $57,206 pursuant to the custody agreement.These fees were partially offset by earnings credits of $1,064. Prior to May 29, 2012, the fund compensated The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. Subsequent to May 29, 2012, The Bank of New York Mellon has continued to provide shareholder redemption draft processing services. During the period ended February 28, 2013, the fund was charged $3,705 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $138. During the period ended February 28, 2013, the fund was charged $7,932 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $117,457, Shareholder Services Plan fees $24,785, custodian fees $15,873, Chief Compliance Officer fees $5,308 and transfer agency fees $17,310, which are offset against an expense reimbursement currently in effect in the amount of $105,912. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 20 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus BASIC Money Market Fund, Inc. We have audited the accompanying statement of assets and liabilities of Dreyfus BASIC Money Market Fund, Inc., including the statement of investments, as of February 28, 2013, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of February 28, 2013 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus BASIC Money Market Fund, Inc. at February 28, 2013, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York April 19, 2013 The Fund 21 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund hereby designates 96.11% of the ordinary income dividends paid during the fiscal year ended February 28, 2013 as qualifying “interest related dividends.” 22 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (69) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Clifford L. Alexander, Jr. (79) Board Member (2007) Principal Occupation During Past 5Years: • President of Alexander & Associates, Inc., a management consulting firm (January 1981-present) No. of Portfolios for which Board Member Serves: 41 ————— Francine J. Bovich (61) Board Member (2012) † Principal Occupation During Past 5Years: • Trustee,The Bradley Trusts, private trust funds (2011-present) • Managing Director, Morgan Stanley Investment Management (1993-2010) No. of Portfolios for which Board Member Serves: 41 ————— Peggy C. Davis (70) Board Member (2007) Principal Occupation During Past 5Years: • Shad Professor of Law, New York University School of Law (1983-present) No. of Portfolios for which Board Member Serves: 63 The Fund 23 BOARD MEMBERS INFORMATION (Unaudited) (continued) Diane Dunst (73) Board Member (1994) Principal Occupation During Past 5Years: • President of Huntting House Antiques No. of Portfolios for which Board Member Serves: 17 ————— Nathan Leventhal (70) Board Member (2007) Principal Occupation During Past 5Years: • Chairman of the Avery-Fisher Artist Program (November 1997-present) • Commissioner, NYC Planning Commission (March 2007-November 2011) Other Public Company Board Memberships During Past 5Years: • Movado Group, Inc., Director (2003-present) No. of Portfolios for which Board Member Serves: 39 ————— Robin A. Melvin (49) Board Member (2012) † Principal Occupation During Past 5Years: • Director, Boisi Family Foundation, a private family foundation that supports youth-serving orga- nizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: 97 ————— † Board Member of the fund as of November 7, 2012. Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. David W. Burke, Emeritus Board Member Rosalind G. Jacobs, Emeritus Board Member Ernest Kafka, Emeritus Board Member Jay I. Meltzer, Emeritus Board Member Daniel Rose, Emeritus Board Member Sander Vanocur, Emeritus Board Member 24 OFFICERS OF THE FUND (Unaudited) The Fund 25 OFFICERS OF THE FUND (Unaudited) (continued) 26 NOTES Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph S. DiMartino, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Mr. DiMartino is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $30,857 in 2012 and $31,594 in 2013. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $6,000in 2012 and $6,000 in 2013. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2012 and $0 in 2013. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $ 3,180 in 2012 and $3,236 in 2013. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2012 and $0 in 2013. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $175 in 2012 and $454 in 2013. These services consisted of a review of the Registrant's anti-money laundering program. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $0 in 2012 and $200,000 in 2013. (e)(1) Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $29,653,219 in 2012 and $41,256,591in 2012. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5.Audit Committee of Listed Registrants. Not applicable. Item 6.Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End ManagementInvestment Companies. Not applicable. Item 8.Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9.Purchases of Equity Securities by Closed-End Management Investment Companies andAffiliated Purchasers. Not applicable. Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus BASIC Money Market Fund, Inc. By: / s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: April 25, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: April 25, 2013 By: /s/ James Windels James Windels, Treasurer Date: April 25, 2013 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
